Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 03, 2020

The Court of Appeals hereby passes the following order:

A20A0981. GORDON L. JOYNER v. BRIAN KEMP, IN HIS OFFICIAL
    CAPACITY AS GOVERNOR OF THE STATE OF GEORGIA

      This case was docketed by this court on January 2, 2020, and Appellant's brief
and enumerations of error were due February 24, 2020. As of the date of this order,
Appellant still has not filed a brief and enumeration of errors. Accordingly, this
appeal is hereby DISMISSED as abandoned pursuant to Court of Appeals Rules 13
and 23.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/03/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.